Citation Nr: 0509136	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include defective vision (myopia and presbyopia), dry 
eyes, and cataracts.

2.  Entitlement to service connection for a right shoulder 
disability, to include a rotator cuff tear with early 
osteoarthritic changes and tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's defective vision, initially demonstrated on 
examination for entrance into service, has not been shown to 
be other than developmental in nature, and has not been shown 
by competent evidence to be aggravated by superimposed 
disease or injury.

2.  An acquired eye disability, to include cataracts and dry 
eyes, was initially demonstrated years after service, and has 
not been shown by competent clinical evidence to be causally 
related to the veteran's active service.

2.  A left shoulder disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 4.9 (2004).

2.  A left shoulder disability was not incurred in, or 
aggravated by, active service, nor may service connection be 
presumed for osteoarthritis thereof.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in September 2003 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's were initially adjudicated 
prior to provision of VCAA notice.  Nevertheless, the Court 
in Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
private treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Factual Background

On the veteran's June 1944 enlistment examination report, the 
examiner indicated that the veteran's vision in the right eye 
was 8/20 and in the left eye was 9/20, with binocular vision 
being 10/20.  It was noted that the veteran's eyes (eye 
color, condition of lids, anatomical or other defect) were 
normal.  The veteran's spine and extremities were also 
reportedly normal.

On the veteran's January 1946 discharge examination the 
veteran's right and left vision was 10/20, corrected to 18/20 
by the pinpoint method.  His binocular vision was 10/20.  The 
examiner reported that the veteran's eyes did not have any 
disease or anatomical defects.  He also reported that the 
veteran's spine and extremities were normal.

The veteran underwent clinical examination in July 1996.  It 
was noted that the veteran had a frozen left shoulder that 
had remained stable.  Physical examination of the extremity 
was pertinent for a long-standing left frozen shoulder held 
predominantly in pronation.  Physical examination of the eyes 
revealed the pupils were equal and reactive to light.

A private medical record dated in October 1998 reveals that 
the veteran underwent a physical examination.  He reported a 
problem with his left shoulder, which he thought was his 
rotator cuff from being a professional baseball pitcher and 
also playing professional softball.  He indicated that he had 
limited range of motion in the shoulder and occasional pain 
for which he took over-the-counter medications.  In a review 
of his eyes, the veteran denied experiencing pain, blurred 
vision, or double vision.  The examiner noted that the 
veteran wore glasses.  In a review of the his musculoskeletal 
system, the veteran reported pain and stiffness in the left 
shoulder, but no other significant joint abnormalities other 
than mild diffuse aches and pains.  On physical examination, 
the veteran's pupils were equal, round and reactive to light 
and accommodation, his extraocular muscles were intact, the 
sclera was clear and non-icteric, and his conjunctiva was 
pink.  In regards to the veteran's musculoskeletal system, 
the examiner reported that no gross joint deformities were 
noted, but that the veteran had marked limited range of 
motion of the left shoulder with internal and external 
rotation, as well as extreme abduction.  He also indicated 
that there was mild crepitus in the left shoulder as compared 
to the right one.  The examiner's impression of the veteran's 
condition was tendonitis in the left shoulder.

A private medical record dated in November 1998 reported that 
the veteran had been experiencing left shoulder pain for the 
last 25 years (after he hurt it while pitching).  At the time 
of examination, the veteran was not really having any pain, 
but he noticed some weakness in the arm and some difficulty 
with motion.  On physical examination, he had normal contours 
of the shoulder.  Active forward elevation was 170 degrees, 
active external rotation was 30 degrees actively, and 
passively he could get to zero degrees.  The examiner noted 
that the veteran could not hold his arm at zero degrees, 
however, it floated into internal rotation.  The veteran's 
strength and external rotation were 2/5 and 90-degree 
abduction strength was good.  X-rays taken in conjunction 
with the examination showed early degenerative changes with a 
high riding humeral head and osteophytes off the posterior 
aspect of the glenoid and interior aspect of the humeral 
head.  The veteran's condition was assessed as chronic 
rotator cuff tear with early osteoarthritic changes in the 
glenoid and humeral head, which restricted his motion.  The 
examiner noted that the veteran was not having any pain and 
told him that as long as he could play tennis and not have 
too much pain that he should keep up his regular activities 
and do what he wanted to do.  The examiner also commented 
that the veteran would most likely get more arthritic with 
time and experience more restriction and suggested an 
exercise program to try and prevent him from getting any more 
restricted motion.

A private medical record dated in April 1999 reflects that 
the veteran underwent a physical examination.  An examination 
of the veteran's eyes revealed that there was normal 
conjunctivae, normal eyelids, and normal eyelids and irises.  
A review of the veteran's musculoskeletal system found that 
there were normal upper and lower extremities with normal 
tone and musculature.  

Private medical records dated from June 1999 to December 2001 
reveal that the veteran's eyes and musculoskeletal system 
were examined on numerous occasions.  Examinations of the 
veteran's eyes, which included the conjunctiva and lids and 
pupils and irises, were always within normal limits.  
Examinations of the veteran's musculoskeletal system were 
also always within normal limits, although the examiner 
reported that the veteran's right shoulder displayed limited 
range of motion and crepitus.  The veteran was diagnosed with 
left shoulder pain and rotator cuff pain.

The veteran underwent optometry examination in October 2000 
after complaining of having dry eyes in the morning.  He also 
reported that he currently experienced near and distance 
blurred vision with and without correction, distorted clear 
vision, dryness, itching, excess tearing, and tired eyes.  On 
examination, it was found that the veteran's conjunctiva, 
stroma cornea on the right, and the clarity of his lenses 
were abnormal.  The examiner noted that the veteran had early 
diffuse cataracts, dry eyes, presbyopia, and that his near 
and distance acuity was aided by glasses.

In a statement dated in April 2002, the veteran stated that 
his eyes were damaged while he was at his post manning the 40 
mm on the bow and continuously having to look into the sun 
while searching for mines.

In a July 2003 statement, the veteran related that he fell 
from the boom to his P-boat while in Iwo Jima.  He indicated 
that at the time it happened he only had pain, but he learned 
much later that his rotator cuff was torn.

Criteria

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted while 
in the military, or for aggravation during service of a pre- 
existing injury or disease beyond is natural progression.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b) (2004), or 
there is evidence that connects the current condition to the 
in- service condition,  See 38 C.F.R. § 3.303(d) (2004).  
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

A. Bilateral Eye Disability

The Board finds that service connection is not warranted for 
a bilateral eye disability, to include defective vision, dry 
eyes, and cataracts.  The evidence establishes that the 
veteran has been diagnosed with myopia, presbyopia, 
cataracts, and dry eyes- as confirmed by a private October 
2000 eye examination record.  At the outset, however, the 
Board points out that refractive error of the eyes is not a 
disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.  This includes refractive error due to such eye 
disorders as myopia and presbyopia.  Thus, they cannot be 
service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury, which the 
Board finds is not demonstrated in the record.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  See also, Monroe v. Brown, 
4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

Second, the Board observes that the record does not 
demonstrate that the veteran's current dry eye disability and 
cataracts are in any way related to service.  In this regard, 
it is significant to point out that the contemporaneous 
service medical records are negative for these diagnoses or 
for any relevant complaints (symptoms, etc.).  The service 
medical records reveal the veteran's eyes were examined in 
June 1944 and January 1946 and that although he had defective 
vision, which, as explained above, is not a disability for VA 
compensation purposes, he did not have any eye disease or 
anatomical defect.  Moreover, it is significant to point out 
that the evidence of record establishes that the veteran was 
not first clinically diagnosed with and treated for dry eyes 
and cataracts until October 2000, many years after the 
veteran's discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  The 
Board further points out that the record does not establish 
that the veteran's current dry eye disability and cataracts 
are etiologically related to any incident of service.  
Significantly, the Board observes, that there is in fact, no 
competent clinical evidence of record that establishes that 
the veteran has a current eye disability that is 
etiologically related to service.  

Although the veteran asserts that his current eye disability 
began while he was in service, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for an eye disability, to include defective 
vision, dry eyes, and cataracts.

B.  Left Shoulder Disability

The veteran also asserts that service connection is warranted 
for a left shoulder disability, to include a rotator cuff 
tear with early osteoarthritic changes and tendonitis.  The 
Board notes that in order to establish service connection on 
a presumptive basis, the veteran's rotator cuff tear with 
early osteoarthritic changes must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's rotator cuff tear with early 
osteoarthritis manifested itself to a compensable degree 
within one year of his separation from service.  In fact, the 
record reflects that the first reported clinical diagnosis of 
osteoarthritis was in November 1998, which was many years 
after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his rotator 
cuff tear with early osteoarthritic changes.

In order to establish service connection on a nonpresumptive 
direct incurrence basis for a left shoulder disability, to 
include a rotator cuff tear with early osteoarthritic changes 
and tendonitis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  The record establishes that the veteran has a 
current left shoulder disability.  However, it is significant 
to point out that the contemporaneous service medical records 
do not indicate that the veteran ever complained of, or was 
treated for, a left shoulder injury.  Moreover, that the 
Board notes that the evidence of record establishes that the 
veteran was not first clinically diagnosed a left shoulder 
disability until October 1998, many years after his discharge 
from service.  Further, the Board observes that there is no 
competent clinical evidence of record that establishes that 
the veteran's current left shoulder disability is 
etiologically related to service.  Moreover, the Board points 
out that in a November 1998 private medical report, the 
veteran, who at one time had been a professional baseball and 
softball player, indicated that he had hurt his left shoulder 
while pitching.

In this regard, the Board observes that there is no evidence 
to the contrary.  Although the veteran asserts that his 
current left shoulder disability is related to an injury that 
he purportedly received in service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
current left shoulder disability is related to the veteran's 
active military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left shoulder disability, to 
include a rotator cuff tear with early osteoarthritic changes 
and tendonitis.




ORDER

1.  Entitlement to service connection for an eye disability, 
to include defective vision (myopia and presbyopia), dry 
eyes, and cataracts, is denied.

2.  Entitlement to service connection for a left shoulder 
disability, to include a rotator cuff tear with early 
osteoarthritic changes and tendonitis, is denied.





____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


